Case 20-10343-LSS   Doc 664-2   Filed 05/17/20   Page 1 of 3




            Exhibit 2
                       Case 20-10343-LSS           Doc 664-2       Filed 05/17/20       Page 2 of 3


Azer, Adrian

From:                Azer, Adrian
Sent:                Tuesday, November 5, 2019 5:02 PM
To:                  'Weinberg, Joshua D.'
Subject:             FW: BSA/Hartford


Josh,

Per our discussion, please see below.

Thanks,

Adrian

Adrian Azer
Counsel
(t) 202.654.4537
From: Martin, Ernest
Sent: Wednesday, October 23, 2019 6:27 PM
To: JRuggeri@goodwin.com
Cc: Azer, Adrian <Adrian.Azer@haynesboone.com>
Subject: BSA/Hartford

Jim,

I wanted to follow‐up on our discussion from a few weeks ago regarding the                         and raise an additional
issue.




Second, BSA is in the process of seeking to mediate several, additional claims that trigger Hartford’s coverage
obligations. Specifically, there are approximately 240 claims that allege abuse ranging between 1971 and 1975. Based
on Hartford’s position that all but its 1971 policies are exhausted as a result of its erroneous interpretation of the term
“occurrence” (which, as you know, is the subject of litigation) and Hartford’s failure to fund the
referenced above, Hartford has waived any cooperation or consent requirements under both its primary and umbrella
policies and thus has no right to participate in any mediation with these additional claimants. Indeed, Hartford has no
right or interest in mediation over claims which Hartford has made clear it will not cover under its policies.

Notwithstanding the foregoing, BSA hereby provides notice to Hartford of these additional claims and the proposed
mediation. Further, if Hartford (1) drops its erroneous single occurrence position and agrees to fund                 of
these additional claims in accordance with each of its policies (specifically recognizing that each claimant alleging sexual

                                                              1
                        Case 20-10343-LSS           Doc 664-2       Filed 05/17/20        Page 3 of 3

abuse constitutes a separate occurrence) and (2) agrees to fund the                         as demanded above, BSA will
provide information relevant to these claimants and the proposed mediation.

Please let us know Hartford’s position regarding funding of:                        ; and (2) the proposed mediations with
the additional claimants who allege abuse ranging from 1971 to 1975. Please note that with respect to the proposed
mediation, that mediation is likely to occur in the near term and if Hartford is willing to fulfill its contractual obligations
as set forth above, then we need to know immediately.

Please let us know if you have any questions or would like to discuss.

Ernest

haynesboone
Ernest Martin, Jr.
Partner
ernest.martin@haynesboone.com

Haynes and Boone, LLP
2323 Victory Avenue
Suite 700
Dallas, TX 75219-7672

(t) 214.651.5641
(f) 214.200.0519
(m) 214.448.8862

vCard | Bio | Website




                                                               2
